Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 1 of 8




                           CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS


                                               STATE OF LOUISIANA


       NO: 2019-1772                                                                             DIVISION: MC"



                                             DESIREE M. BARGKY AND
                                                    ELOISE LOPEZ


                                                        VERSUS


                                              CIGNA CORPORATION;
                           LIFE INSURANCE COMPANY OF NORTH AMERICA; AND
                                               OWENS & MINOR, INC.




       FILED                                                                                   DEPUTY CLERK




                                             PETITION FOR DAMAGES


               NOW INTO COURT, through undersigned counsel, come DESIREE M. BARGKY and ELOISE


       LOPEZ (hereinafter collectively referred to as "Petitioners"), natural persons domiciled in the Parish of


       Orleans, State of Louisiana, and respectfully represent as follows:


                                                            1.


               Made defendant herein is Cigna Corporation (hereinafter referred to as "Cigna"), upon


       information and belief, a Delaware corporation, having its principal place of business in the State of


       Connecticut, authorized to do and doing business under the laws of the State of Louisiana.


                                                            2.


               Made defendant herein is Life Insurance Company of North America (hereinafter referred to as

       "L1CNA"), upon information and belief, a Pennsylvania corporation authorized to do and doing business


       in the State of Louisiana.


                                                            3.


                Made defendant herein is Owens & Minor, Inc. (hereinafter referred to as "O&M"), upon


       information and belief, a Virginia corporation authorized to do and doing business in the State of

       Louisiana.


                                                            4.


               The Court has jurisdiction over Cigna, LICNA and O&M (hereinafter collectively referred to as

       "Defendants") and venue is proper because the damages giving rise to the instant petition occurred within

       the jurisdiction of this court.




                                                                                                                EXHIBIT A
Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 2 of 8

                                                         -N

                                                        m           -i

                                                              5.


              Matt Jones (hereinafter referred to as "Jones"), decedent, was an O&M employee for many years


     until his retirement on or about March 30, 2012. Following his retirement, Mr. Jones passed away on


     February 17, 2017.


                                                              6.


              As a benefit of his employment with O&M, Jones was enrolled in a group life insurance policy


     brokered by Cigna and underwritten by LICNA (hereinafter referred to as the "Group Policy") valued at


     $50,000.00, and Jones was entitled to purchase, and did purchase, a supplemental policy of life insurance


     brokered by Cigna and underwritten by LICNA (hereinafter referred to as the "Supplemental Policy")

     valued at $150,000.00 (hereinafter collectively referred to as the "Policies").


                                                              7.


              Upon information and belief, at all relevant times pursuant to the Policies' terms, O&M and


     Jones, respectively, timely paid all premiums to maintain the Policies and keep them current.


                                                              8.


              Petitioners are named beneficiaries on both Policies.

                                                              9.


              By unilateral act on September 6, 2017, made in bad faith by LICNA/Cigna, LICNA/Cigna


     amended the terms and conditions of coverage of the Policies, retroactive to June 1 , 20 1 3, to create three


     classes of insureds, none which Jones fit into, effectively nullifying the Policies which Jones had


     faithfully maintained an upon which Jones relied to provide benefit to this beneficiaries upon his death.


     On information and belief, Owens & Minor failed to bring this material alteration to the attention of the


     decedent.


                                                              10.


              Because LICNA/Cigna unilaterally, and in bad faith, modified the terms and conditions of the


     Policies, LICNA/Cigna eliminated the possibility that Mr. Jones' beneficiaries would be able to receive any

     benefits under the Policies Jones maintained and timely paid into and continued to pay into until his death.


     Jones at all times believed that his payments would result in a benefit to the Petitioners at the time of his

     death.


                                                              11.


              As required, following Mr. Jones' death, a request was timely made in writing to LINCA/Cigna.

     That request was denied by way of letter from Cigna on June 12, 2017.


                                                              12.


              Following that denial, an appeal was submitted to LINCA/Cigna on August 1 1, 2017, which after

     delay was ultimately improperly denied.
Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 3 of 8

                                                           P      Q
                                                            13.


              Petitioners aver that the denial of the Policies was made in bad faith and the acts of the defendants


     LINCA/Cigna described herein constitute breach of contract.

                                                            14.


             Further, petitioners aver that Owens & Minor breached its fiduciary duty to insure that the


     decedent's beneficiaries received the benefits provided from the plan arising from his employment with


     Owens & Minor, and that Owens & Minor was negligent in failing to adequately bring to the decedents


     attention the material alterations which negated any opportunity for the petitioners to receive the benefits


     that Mr. Jones faithfully paid for until his death.


             WHEREFORE, petitioners, DESIREE M. BARGKY and ELOISE LOPEZ, pray that after all due


     proceedings had, there be judgment in their favor and against the defendants, for such damages as are


     reasonable in the premises, together with legal interest thereon from the date ofjudicial demand until paid,


     for all costs of these proceedings, for all general and equitable relief in the premises.




                                                                          Respectfully Submitted,
                                                                          LEVY MANTOOTH, PLLC




                                                                          DANIEL E. LEVY (#35884)
                                                                          MARK A. MANTOOTH (#35222)
                                                                          4508 S. Tonti St.
                                                                          New Orleans, LA 70125
                                                                          Telephone: (504) 655-3228
                                                                          Facsimile: (504) 814-1518
                                                                          Attorneys for Plaintiffs




     PLEASE SERVE:


     CIGNA CORPORATION
     Through the Louisiana Secretary of State
     8585 Archives Ave.
                                                                                                 atruecopv
     Baton Rouge, LA 70809
                                                                                                       pga-v
                                                                                                                      )RT
                                                                                          DEPUTY,CLERK .CtVIL DlSIg
                                                                                                 PARISH OF 0RIEAR
                                                                                                  •   "STATE OF U
Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 4 of 8

                                                Y'.



     LIFE INSURANCE COMPANY OF NORTH AMERICA
     Through the Louisiana Secretary of State
     8585 Archives Ave.
     Baton Rouge, LA 70809


     OWENS AND MINOR, INC. (now OWENS AND MINOR MEDICAL, INC.)
     8550 United Plaza, Blvd.
     Baton Rouge, LA 70809
             Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 5 of 8
                                                     State of Louisiana
                                                     Secretary of State

                                                                                                    Legal Services Section

                                                              06/10/2019                  P.O. Box 94125, Baton Rouge, LA 70804-9125

                                                                                                         (225) 922-0415




     CIGNA CORPORATION
     1209 ORANGE STREET
     WILMINGTON, DE       19801




     Suit No.: 20191772
     CIVIL DISTRICT COURT
     ORLEANS PARISH


     DESIREE M. BARGKY, ET AL
     vs

     CIGNA CORPORATION, ET AL




     Dear Sir/Madam:


     I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
     this document, please return it to the above address with a letter of explanation. All other questions regarding this
     document should be addressed to the attorney that filed this proceeding.




                                                                                     Yours very truly,


                                                                                     R. KYLE ARDOIN
                                                                                     Secretary of State




Served on: R. KYLE ARDOIN                                              Date: 06/07/2019
Served by:    L. KLING                                                 Title:   DEPUTY SHERIFF


SCOPE


                                                                                                  • No: 1121960



KC
                                                                                                     1121960
Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 6 of 8
                                                                            /

ATTORNEY'S NAME:                  Levy, Daniel E 35884

AND ADDRESS:                       171 1 Milan St Apt 13 , New Orleans, LA 701 15


                         CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                  STATE OF LOUISIANA

              NO: 2019-01772                                               DIVISION: C                                             SECTION: 10
                                                            BARGKY, DESIREE M. ET AL


                                                                                 Versus

                                                            CIGNA CORPORATION ET AL

                                                                            CITATION

TO:                     CIGNA CORPORATION

THROUGH:                THE LOUISIANA SECRETARY OF STATE

                        8585 ARCHIVES AVENUE, NEW ORLEANS, LA 70809                                                                  JUN 07 2019
YOU HAVE BEEN SUED:
                                                                                                                                                            ON
You must either comply with the demand contained in the

Petition for Damages

a certified copy of which accompanies this citation; or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)

days after the service hereof under penalty of default.

                                                            ADDITIONAL INFORMATION
          Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
          Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
          Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
          Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
          ********COURT PERSONNEL are not permitted to give LEGAL ADVICE********

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA May 13, 2019

Clerk's Office, Room 402, Civil Courts                                                           CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                                             The Civil District Court
New Orleans, LA                                                                                  for the Parish of Orleans
                                                                                              State oj>L7A /                 y .r
                                                                                                 i>y
                                                                                                 Christine Thrift, Dcpuf^C^r

                                                                      SHERIFF'S RETURN
                                                                  (for use of process servers only)
                             PERSONAL SERVICE                                                                        DOMICILIARY SERVICE
On this             day of                                         served a copy of    On this              day of                                       served a copy of
the within                                                                             the within
Petition for Damages                                                                   Petition for Damages

ON CIGNA CORPORATION                                                                   ON CIGNA CORPORATION
THROUGH: THE LOUISIANA SECRETARY OF STATE                                              THROUGH: THE LOUISIANA SECRETARY OF STATE
                             Returned the same day                                     by leaving same at the dwelling house, or usual place of abode, in the hands of
                                              No.                                                                                         __ a person of suitable age and
                                                                                       discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                                      name and other facts connected with this service I learned by interrogating
Mileage: S
                                                                                       HIM/HER the said CIGNA CORPORATION being absent from the domicile at
                                                                                       time of said sendee.
                                / ENTERED /
                                                                                                                      Returned the same day
                    PAPER                                RETURN
                                                                                                                                        No.
                        /                            /
                                                                                       Deputy Sheriff of
          SERIAL NO.               DEPUTY                         PARISH




      ID: 10199618                                                              Page I of 1
               Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 7 of 8
                                                     State of Louisiana
                                                     Secretary of State


                                                                                                    Legal Services Section

                                                              06/10/2019                  P.O. Box 94125, Baton Rouge, LA 70804-9125

                                                                                                         (225) 922-0415




     LIFE INSURANCE COMPANY OF NORTH AMERICA
     C/O CIGNA CORPORATION
     MR. MICHAEL A. JAMES, ESQUIRE
     1601 CHESTNUT STREET, TWO LIBERTY PLACE
     PHILADELPHIA, PA 19192



     Suit No.: 20191772
     CIVIL DISTRICT COURT
     ORLEANS PARISH


     DESIREE M. BARGKY, ET AL
     vs

     CIGNA CORPORATION, ET AL




     Dear Sir/Madam:

     I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
     this document, please return it to the above address with a letter of explanation. All other questions regarding this
     document should be addressed to the attorney that filed this proceeding.




                                                                                     Yours very truly,


                                                                                     R. KYLE ARDOIN
                                                                                     Secretary of State




Served on: R. KYLE ARDOIN                                              Date: 06/07/2019
Served by:    L. KLING                                                 Title: DEPUTY SHERIFF




                                                                                                    No: 1121961


KC

                                                                                                    1121961
                    Case 2:19-cv-11369-GGG-DMD Document 1-1 Filed 06/26/19 Page 8 of 8
 ATTORNEY'S NAME:                   Levy, Daniel E 35884
 AND ADDRESS:                        1711 Milan St Apt B , New Orleans, LA 701 1 5


                              CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                     STATE OF LOUISIANA

                NO: 2019-01772                                               DIVISION: C                                             SECTION: 10
                                                              BARGKY, DESIREE M. ET AL

                                                                                  Versus

                                                             CIGNA CORPORATION ET AL


                                                                              CITATION

 TO:                        LIFE INSURANCE COMPANY OF NORTH AMERICA
                                                                                                                                           V l Vl ; ) o v<
 THROUGH:                   THE LOUISIANA SECRETARY OF STATE
                                                                                                                                         R.KVi
                                                                                                                                                               T!Y
                            8585 ARCHIVES AVENUE, NEW ORLEANS, LA 70809

YOU HAVE BEEN SUED:
                                                                                                                                  S'L:
You must either comply with the demand contained in the                                                                         CO; ,
                                                                                                                                                                   •-.V
 Petition for Damages

 a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office
                                                                                                              of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within
                                                                                                 fifteen (15)
days after the service hereof under penalty of default.

                                                             ADDITIONAL INFORMATION
         Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
         Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the
                                                                                                            New
         Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
         Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
        ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*
                                                                        *******

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District
                                                                                        Court for the
Parish of Orleans, State of LA May 13, 2019

Clerk's Office, Room 402, Civil Courts                                                        CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                                             The Civil District Court
New Orleans, LA                                                                               for the Parish of Orleans
                                                                                              State of     y
                                                                                              by
                                                                                              Chrisfrrte Thrift,

                                                                         SHERIFF'S RETURN
                                                                    (for use of process servers only)
                              PERSONAL SERVICE                                                                        DOMICILIARY SERVICE
On this              day of                                         served a copy of   On this _             day of                                      _ served a copy of
the within                                                                             the within
Petition for Damages                                                                   Petition for Damages
ON LIFE INSURANCE COMPANY OF NORTH AMERICA                                             ON LIFE INSURANCE COMPANY OF NORTH AMERICA
Tl IROUGI 1: THE LOUISIANA SECRETARY OF STATE
                                                                                       THROUGH: THE LOUISIANA SECRETARY OF STATE
                              Returned the same day                                    by leaving same at the dwelling house, or usual place of abode, in the hands of
                                               No.                                                                                             a person of suitable age and
                                                                                       discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                                      name and other facts connected with this service I learned by interrogating
Mileage: S                                                                             HIM/HER the said LIFE INSURANCE COMPANY OF NORTH AMERICA
                                                                                       being absent from the domicile at time of said service.
                                 / ENTERED /
                                                                                                                       Relumed the same day
                    PAPER                                 RETURN
                                                                                                                                         No.
                                                      /
                                                                                       Deputy Sheriff of
         SERIAL NO.                 DEPUTY                         PARISH




     ID: 10199619                                                             Page I of 1
